Exhibit 10.8
 
The symbol "****" denotes places where portions of this document have been
omitted pursuant to a request for confidential treatment. Such materials have
been filed separately with the Securities and Exchange Commission.
 
Manufacturing Rights Agreement
 
This Manufacturing Rights Agreement (this “Agreement”) is made as of December
30, 2012, by and between Telkoor Telecom Ltd., an Israeli company (“Telkoor”),
and Digital Power Corporation, a California corporation (“DPC”).  For purposes
of this Agreement, the “Parties” or “Party” shall mean Telkoor, on the one hand,
and DPC, on the other hand.
 
WHEREAS, on June 16, 2011, Digital Power Limited, a wholly-owned subsidiary of
DPC, acquired 1,136,666 shares of Telkoor, which is the Company's largest
shareholder, for NIS 3.00 per share, representing 8.8 percent of the outstanding
shares of Telkoor;
 
WHEREAS, as part of the investment in Telkoor, Telkoor and DPC agreed to update
and extend their manufacturing agreement to grant DPC the right to directly
order and purchase certain products of Telkoor from certain third party
manufacturers of Telkoor and the right to market, sell and distribute such
products in agreed upon markets and territories, subject to the payment by DPC
of royalties to Telkoor; and
 
WHEREAS, in connection therewith the Parties wish to hereby enter into this
Agreement pursuant to the terms and conditions hereunder.
 
NOW THEREFORE, THE PARTIES HERETO AGREE AS FOLLOWS:


 
1.
Subject to the terms and conditions of this Agreement, Telkoor hereby grants DPC
the non-exclusive right to directly place purchase orders for the purchase of
the products listed on Schedule A attached hereto, as may be amended from time
to time by mutual consent of the Parties (the “Products”) with the manufacturers
(each, a “Manufacturer” and collectively, the “Manufacturers”), for the sole
purpose of marketing, selling and distributing the Products for telecom,
industrial, medical and military market segments and only in the territories
listed on Schedule B attached hereto (the “Manufacturing Rights”).



 
2.
In consideration of the grant of the Manufacturing Rights, DPC shall pay Telkoor
royalties in the amounts listed in Schedule A of the price paid by DPC for each
Product purchased from a Manufacturer (the “Royalties”).  DPC shall pay the
Royalties within thirty (30) business days of receipt of the relevant Product
from the Manufacturer.



 
3.
DPC shall pay for all costs and expenses associated with obtaining the necessary
regulatory certifications and approvals required for DPC to sell the Products in
the territories listed on Schedule B attached hereto.  At Telkoor's request, DPC
shall provide services at cost for Telkoor facilitate the receipt by Telkoor of
the regulatory certifications and approvals required for Telkoor to sell the
Products.



 
4.
This Agreement shall commence on the date hereof and shall remain in full force
and effect for a period of five (5) years following the date hereof (the
“Term”). Notwithstanding the aforesaid or any applicable law, either Party may
terminate this Agreement, forthwith upon the occurrence of any of the following
events: (i) any breach or default by the other Party of any of the provisions
set forth herein, which is not cured by it within ninety (90) days after written
notice thereof is given by the non defaulting Party; and (ii) the initiation of
insolvency, bankruptcy, reorganization, dissolution, liquidation or similar
proceedings by the other Party with respect to the other Party, or against the
other Party (provided that such proceedings initiated against the other Party
are not dismissed within thirty (30) days of the filing thereof) or any
assignment for the benefit of its creditors or the appointment of a receiver,
trustee or judicial manager for the other Party or over all or substantially all
of its assets or properties or any other similar proceeding.

 
 
 

--------------------------------------------------------------------------------

 

 
 
5.
DPC shall provide Telkoor or its legal successor with (i) any purchase order
submitted by DPC to a Manufacturer (“Purchase Orders”), promptly after such
Purchase Order has been submitted by DPC, and (ii) accurate quarterly reports,
detailing the actual number of Products which were purchased during each
calendar quarter, the price paid for such Products and any other material
information, terms and conditions with respect thereto (each, a “Usage Report”).
Usage Reports must be delivered to Telkoor or its legal successor no later than
thirty (30) days after the last day of each calendar quarter. Within thirty (30)
business days of a written request from Telkoor or its legal successor, but no
more than once every calendar year, Telkoor or its legal successor shall have
the right to audit or have audited said Usage Reports, and DPC shall have the
obligation to make available any requested Usage Reports and relevant books and
records, during normal business hours and at the principal offices of Customer,
to confirm Customer’s undertakings under this Agreement. The quantities in each
Usage Report are binding upon DPC.



 
6.
For a period of five (5) years following signing this agreement, Telkoor shall
not and shall cause its subsidiaries not to, directly or indirectly, participate
or engage, or assist any other person in engaging or preparing to engage the
customers of DPC in the Territories in connection with the sale or distribution
of any of the Products.  It is the Parties’ intention that these covenants be
enforced to the greatest extent (but to no greater extent) in time, area, and
degree of participation as is permitted by applicable legal requirements. It
being the purpose of this Agreement to govern competition by Telkoor, these
covenants shall be governed by and construed according to that legal requirement
(from among those jurisdictions arguably applicable to this Agreement and those
in which a breach of this Agreement is alleged to have occurred or to be
threatened) which best gives them effect. If any such covenants or any part of
such covenants is held invalid, void or unenforceable by any court of competent
jurisdiction, such invalidity, voidness, or unenforceability shall in no way
render invalid, void, or unenforceable any other part of them or any separate
agreements not declared invalid, void or unenforceable; and this Agreement shall
in such case be construed as if the invalid, void or unenforceable provisions
were omitted.



 
7.
In no event shall Telkoor be liable for any liabilities, losses, claims,
demands, obligations, judgments, causes of action, assessments, fines, damages,
costs and expenses of DPC of any kind or nature that arise out of or in
connection with this Agreement. Notwithstanding the aforesaid, during the Term,
Telkoor shall be responsible for, and correct or repair, any defect in design in
the Products, but shall not be responsible for, or be obligated to correct or
repair, any defect in the manufacture of the Products.



 
8.
DPC acknowledges and agrees that “Confidential Information” means any materials,
data, and/or information of any type whatsoever, in whatever form or media,
whether or not marked as “confidential” and/or “proprietary,” that is disclosed
to or becomes known by DPC, and which is not generally known to the public, or
which could reasonably be expected to be valuable to Telkoor or its affiliates
or a competitor of Telkoor or its affiliates are created, accessed, viewed,
learned, obtained, disclosed to or become known by DPC pursuant to this
Agreement.  DPC shall:  (a) hold such Confidential Information in strict
confidence; (b) not disclose such Confidential Information to any third party
except as expressly permitted by this Agreement; and (c) use such Confidential
Information only as necessary for DPC’s performance of its obligations under
this Agreement.

 
 
2

--------------------------------------------------------------------------------

 
 
 
9.
DPC may not assign or delegate this Agreement, or any part thereof, to a third
party by operation of law or otherwise without the prior written consent of
Telkoor.



 
10.
No failure or delay on the part of either Party in the exercise of any power or
right under the Agreement shall operate as a waiver thereof.  No single or
partial exercise of any right or power under the Agreement shall operate as a
waiver of such right or of any other right or power.  The waiver by either Party
of a breach of any provision of the Agreement shall not operate or be construed
as a waiver of any other or subsequent breach under the Agreement. No amendment
or modification of or supplement to the terms of this Agreement or the schedules
attached hereto shall be binding on either Party unless reduced to writing and
signed by both Parties. This Agreement sets forth the entire, final and
exclusive agreement between the parties as to the subject matter hereof and
supersedes all prior and contemporaneous agreements, understandings,
negotiations and discussions, whether oral or written, between the parties.



 
11.
This Agreement shall be construed, interpreted and the rights of the Parties
determined in accordance with the laws of the State of Israel(without reference
to the choice of law provisions of Israeli law that would require the
application of law of any other jurisdiction), except with respect to matters of
law concerning the internal corporate affairs of any corporate entity which is a
Party, and as to those matters the law of the jurisdiction under which the
respective entity derives its powers shall govern.  In any action between the
Parties, each of the Parties irrevocably consents to the jurisdiction and venue
of the Tel Aviv-Yafo  courts located in the State of Israel.

 
[Signature page follows]


 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
on its behalf by their respective officers thereunto duly authorized all as of
the date first written above.
 


 
TELKOOR TELECOM LTD.


 
By: /s/ Ben-Zion Diamant
Name: Ben-Zion Diamant
Title: President
 


 
DIGITAL POWER CORPORATION


 
By: /s/ Amos Kohn
Name: Amos Kohn
Title: President & CEO
 
 
4

--------------------------------------------------------------------------------

 
 
Schedule A
 
Manufacturing Rights - Product List and Royalty
Family
Telkoor P/N
P/N
Royalty
Rate %
CPCI 200W
900-3002-xx
CPCI-AC-3U-200
[****]
CPCI 200W
900-3003-xx
CPCI-DC-3U-200/48
[****]
CPCI 200WDC
900-3011-xx
CPCI-DC-3U-200/24
[****]
CPCI 300W
900-4002-xx
CPCI-AC-3U-300/48
[****]
CPCI 300W
900-4003-xx
CPCI-DC-3U-300/48
[****]
CPCI 300WDC
900-4011-xx
CPCI-DC-3U-300/24
[****]
CPCI 400W
900-6002-xx
CPCI-AC-6U-400
[****]
CPCI 400WDC
900-6003-xx
CPCI-DC-6U-400
[****]
CPCI 500W
900-7002-xx
CPCI-AC-6U-500
[****]
CPCI 500W
900-6212-xx
CPCI-AC-6U-500-38
[****]
CPCI 500W
900-7038-xx
CPCI-AC-6U-500-38
[****]
EF200W
900-0431-0000
eF175-131
[****]
EF200W
900-0215-0000
eF175-215
[****]
EF200W
900-0215-00
eF175-215
[****]
EF200W
900-0225-0000
eF200-225
[****]
EF200W
900-1436-20
eFA175-112
[****]
EF200W
900-1437-0000
eFA175-112
[****]
EF350W
900-3436-0000
DPO306-112
[****]
EF350W
900-3456-0000
DPO306-124
[****]
EF350W
900-3463-0000
DPOS306-112
[****]
EF350W
900-3054-0000
eF306-154
[****]
EF350W
900-3151-0000
eFO306-105
[****]
EF350W
900-3028-0000
eFO306-128
[****]
EF350W
900-3046-0000
eFO306-148
[****]
EF350W
900-3146-0000
eFOA306-148
[****]
EF350W
900-3046-54
eFO306-148-54
[****]
EF350W
900-3248-0000
eFO306-248
[****]
EF350W
900-3036-0000
eFO306-112
[****]
EF350W
900-3056-0000
eFO306-148
[****]
EF350W
900--0000
CPO306-112
[****]
EF350W
900-3356-0000
eFO306-148
[****]
EF300W
900-4236-0000
eFOS306-112
[****]
EF400W
900-4036-0000
eF400-112
[****]
EF400W
900-4056-0000
eF400-124
[****]
EF400W
900-4046-0000
eF400-148
[****]
EF400W
900-4136-0000
eFO400-112
[****]
EF500W
900-5124-0000
eFO500-124
[****]
Front-End
900-1548-0000
1500W
[****]
Front-End
900-1648-0000
1600W
[****]
Front-End
900-2180-0000
800W
[****]
Front-End
900-1200-0000
Chassis 1500-1600W
[****]
Front-End
900-2150-0000
Chassis 600-800W
[****]

 
 
5

--------------------------------------------------------------------------------

 
 
Schedule B
 
Territories
 
North America and South America

 
6